Court of Appeals
                                              Third District of Texas
                                              P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                       www.bceourts.gov/3rdcoa.aspx
                                                             (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                             JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN. JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON B0URLAND. JUSTICE

                                              Mardf572015

The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:      03-12-00058-CV
         Trial Court Case Number:      D-1 -GN-10-004496

Style:    Texas Department of Motor Vehicles, Motor Vehicle Division
          v. Kubota Tractor Corporation


Dear Honorable Velva L. Price:


         The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         Exhibit 1 (administrative record).




                                                         Very truly yours,




                                                         Jeffrey D. Kyle, Clerk


                                                   Filed in The District Court
                                                    of Travis County, Texas
                                                          MAR 12 2015
                                                  At                                  m. ^
                                                  Velva L. Price, DistrictClerk